Title: To George Washington from Michael Ryan, 23 December 1787
From: Ryan, Michael
To: Washington, George



Sir
Fredricksburg Decr 23rd 1787

Having had the honor of being known to your Excelly in the Army I make bold to adress you, on a subject extremely interesting to me and perhaps not indifferent to your Excellency.
A Mr Whitcroft of Annapolis and myself have lately by purchase become joint proprietors of Two Hundred thousand Acres of Land on the Western Waters of Virginia, Eighty thousand Acres of which lie contiguous to your Excellency’s Land on the great Kanawa, it being too large a tract of Land for men in our circumstances to hold unimprov’d we have laid a plan for the improvement of the same the outline of which plan I beg leave to lay before your Excellency.
We will lay off two towns in the most convenient parts of Said Lands and divide the remaining Land into farms of Five Hundred Acres each. we intend to encourage European Farmers by giving every Farmer a Farm rent free for 7 years from the time of the Settling thereon and one Lott in a Town for himself and one Lott for each of his Children for ever. Three Hundred Mechanics who shall first settle in the Towns shall be each intitled to one Lott for ever.
This being too arduous an undertaking for us unconnected we propose forming a Company of twenty Shares each Share to consist of an undivided Ten thousand Acres which we will Sell at the rate of two Shillings ⅌ acre and demand only One Hundred Guineas ⅌ Share when the Patents Issue in the Companys Name

One Hundred Guineas twelve Months thereafter and the residue in three years.
When the Company is form’d they May at their joint expence Send two Gentlemen of the Company to Europe with Ample powers to dispose of part of Said Lands and encourage Settlers[.] a Sale of an undivided One Hundred thousand Acres would undoubtedly throw a considerable balance into the hands of the Company and perhaps be effected before the Second payment becomes due.
Admit it sold as Low as 4/6 Sterling ⅌ Acre The company would have after paying us and other expences—£11000—=197 Farms of 500 Acres each—And about 4500 Town Lotts Half an Acre each.
It is needless to point out to a gentleman of your Excellencys information the probable advantages that may result from this Mode of Settlement not only to individuals but to the whole Western Country I will therefore only remark from my own observation this Summer at Greenbrier and from the Opinion of intelligent inhabitants of that Country that it bids fair to be one of the richest Settlements in the United States.
Should your Excellency approve of our plan and think it deserving your encouragement I shall be happy in attending at any place that may be appointed to give a fuller explanation thereof and receive Such advice as your Excellency May please to honor me with. I am Sir With every sentiment of respect Your Excellencys Devoted Humble Servt

M. Ryan

